ROBERT L. BLAND, Judge.
On June 2, 1941, a 1940 Ford truck, bearing license No. 214-329, owned by claimant, Edwin Hivick, of Jerryville, West Virginia, was parked on Main street, in Richwood, Nicholas County, West Virginia. As a truck of the prison labor division of the state road commission, license No. P 30-41, driven by William P. Harkins, and loaded with stoves and supplies, passed along this street, a stove plate lid fell from the truck and struck claimant’s car, damaging its right rear fender. The cost of repairing such damage amounted to $4.59, for which the claim involved in this case is made. The driver of the state owned truck admitted the accident. We are of opinion that from the facts shown by the record that the claim in question should be allowed.
An award is accordingly made in favor of claimant for four dollars and fifty-nine cents ($4.59).